Citation Nr: 1647624	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  11-05 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to June 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of VA RO in Houston, Texas.

In May 2010, the Veteran appeared and provided testimony before a Decision Review Officer (DRO).  A transcript of that hearing is associated with the claims file.

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 (c)(2) requires that the DRO/Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing in this case, the DRO fully explained the issue on appeal.  The Veteran was assisted at the hearing by his accredited representative at the time, and the DRO and the representative asked questions regarding the etiology of the Veteran's claimed residuals of a head injury.  In addition, the DRO specifically discussed the need for a VA examination.  Such examination was provided upon remand and no additional pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

This issue was remanded by the Board in December 2012 for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

FINDING OF FACT

The most probative evidence of record does not show residuals of a head injury to be etiologically related to a disease, injury, or event in service.	


CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A June 2007 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2015); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter notified the Veteran as to how appropriate disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant post-service medical records are in the file.  All records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to decide the claim, and VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  In June 2015, the Veteran was provided a pertinent VA examination related to his claim, at which the appropriate diagnostic tests and studies were conducted.  A medical opinion was provided based upon a review of the file and supported by a detailed rationale.  As such, the Board finds the June 2015 VA examination and opinion to be sufficient upon which to base a decision with regard to the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

The Veteran alleges he had a head injury aboard a ship while serving in Japan.  According to the Veteran's testimony at a hearing before a DRO of the RO in May 2010, he was treated by a Corpsman at a Navy base on shore after he fell off a ship bridge onto the lower deck and hit his head in July 1953.  Deck logs submitted by the Veteran at his hearing before the DRO confirm that the Veteran received injuries to his body aboard ship in July 1953 and that he was transferred to the base dispensary at Sasebo, Japan for treatment.  Nonetheless, his January 1954 and June 1956 service examination reports indicate that the Veteran had normal neurological and physical evaluations. 

Private treatment records, dated 1988 through 2007 from Dr. Pattanaik, M.D., as well as an August 2008 letter from Dr. Pattanaik, indicated that the Veteran was taking medication for treatment of depression with agitation and had been on this medication for many years.  Diagnoses of depression, anxiety, and fatigue are shown in the records.  In a January 2013 medical record from Dr. Pattanaik, who is a family practice physician, it was noted that the Veteran has had agitated depression since a fall from a bridge of a ship that was tied off to a pier in 1953 by history.  The physician noted that the Veteran has been on Triavil and Propanolol to control the chemical imbalance that is secondary to the trauma from the fall. 

According to a July 2010 VA general medical examination report, the Veteran reported that he fell in July 1953 from a ship bridge, and sustained injuries to the left side.  He stated that he did not recall the type of head injury and reported that, in 1970, he was diagnosed with a traumatic brain injury.  He complained of sharp headaches lasting several hours about 6 times per month, with tingling in the left fingers.  He also complained of slowness of thought, mood swings, confusion, memory difficulty, and depression; he also complained of dizziness.  Neurological examination showed normal cranial nerves, normal coordination, and normal motor function.  Reflexes were normal and there was no evidence of peripheral nerve involvement, vision problems, or stroke.  The VA examiner concluded that there was no evidence of neurological deficit or pathology upon which to render a diagnosis. 

A July 2010 VA cognition examination indicates that the Veteran reported a fall from a ship bridge in July 1953, with disorientation, loss of consciousness, and memory loss.  He also reported that he was grieving the death of his wife, who died in December 2009.  Cognitive testing revealed mild impairment of memory, attention, concentration, and/or executive functions, routine social interaction, appropriate judgment and orientation, normal motor activity, mildly impaired visual spatial orientation, no neurobehavioral effects, and normal communication and state of consciousness.  The VA examiner concluded that the Veteran's decline in cognitive functioning was likely due to age. 

As noted in the December 2012 remand, the VA neurological examiner recognized in a July 2010 addendum that the Veteran had significant clinical symptomatology despite the absence of neurological pathology.  According to the VA examiner, diagnostic possibilities of anxiety, depression, somatoform disorder, and compensation neurosis were for consideration.  He recommended a psychiatric evaluation given the length of time since the Veteran's traumatic brain injury.  However, no such evaluation was provided.  As such, additional clinical assessment and medical opinion was requested, per the December 2012 remand. 

In June 2015, the Veteran underwent another VA examination and was diagnosed with unspecified anxiety disorder, unspecified depressive disorder, and a self-report of traumatic brain injury (TBI).  The examiner noted that the TBI evaluation concluded that there were no findings of impairment due to TBI, but deficits were likely due to age.  The examiner found that other symptoms would therefore be attributed to mental health conditions.  Upon review of the claims file and examination of the Veteran, the examiner determined that the Veteran has unspecified anxiety disorder and unspecified depressive disorder.  The examiner opined that the depression and anxiety disorder are less likely as not caused by military service, including the alleged incident of TBI when the Veteran reports falling from the bridge on ship in 1953.   

As rationale, the examiner noted that the Veteran served in the Navy and there are deck logs that he sustained an injury that had him removed from the ship for one day to seek medical care.  The July 21, 2010, VA examiner concluded that,
for the claimed condition of TBI, there is no diagnosis because there was no
pathology to render a diagnosis.  In a subsequent July 26, 2010, TBI evaluation report, the evaluation was performed based on the Veteran's report of a July 15, 1953, TBI, and it was concluded that there was no cognitive impairment due to TBI.  Complaints were more accounted for by the normal aging process.  Private records supplied by Dr. Pattanaik note both anxiety and depression at various points of the medical care over the past several decades.  There was also a number of letters from Dr. Pattanaik, where he stated that the Veteran had agitated depression since a fall from the bridge of a ship that was tied off a pier in 1953 by history.

On current interview, the June 2015 VA examiner noted that the Veteran reported symptoms that support the diagnoses of Unspecified Anxiety Disorder and Unspecified Depressive Disorder.  The Veteran and records indicate that he reported an accident from 1953, but that medical care for his mental health conditions did not start until the 1970's almost 20 years later.  The examiner determined that it is highly unlikely that the Veteran's reported symptoms are due to his reported TBI.  The natural course of recovery from a mild TBI/concussion is a gradual reduction in symptoms, which happens over the course of several hours, days or a few weeks and rarely last months.  Symptoms do not worsen over time unless there is some other acute medical/neurological condition or co-existing psychological/psychiatric conditions.  New onset of symptoms more than one week after the event are not indicative of a TBI.  Similarly, a variable symptom course of worsening, improvement, worsening, improvement, etc. is inconsistent with TBI being a causative condition.  The examiner determined that, given that the reported accident was in 1953 and that he did not seek care until the 1970s, it is less likely as not that his conditions are related to the TBI.

In reconciliation of Dr. Pattanaik's opinion noted above, the examiner noted that he (Dr. Pattanaik) is a private care provider with no specialized training in Neurology or Psychiatry.  The listing of Diagnosis of Depression and Anxiety without the symptoms or descriptions to support it would not meet the standards for neurology or psychiatry.  Secondly, Dr. Pattanaik stated that the Veteran's agitated depression was caused by the TBI.  Under DSM, there is no diagnosis of Agitated Depression.  It is noted that the statement is based on history only, and no medical tests, procedures, or labs were provided.  The progression reported and causal relationship has no supportive explanation and would weigh less in this examiner's mind than the thorough medical examination by prior VA physicians.  In sum, the June 2015 VA examiner found that the Veteran does appear to suffer from both anxiety and depression, which he has been treated for by his private care provider for years, but it is less likely as not related to his military service and his self-reported TBI.

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2015).  In this regard, the Board notes that psychiatric and neurologic clinical evaluations following the July 1953 fall were noted as normal on January 1954 and June 1956 Reports of Medical Examination.  

The Board has considered the January 2013 private medical record from Dr. Pattanaik, in which he noted that the Veteran has had agitated depression since a fall from a bridge of a ship in 1953 by history, and that the Veteran has been on Triavil and Propanolol to control the chemical imbalance that is secondary to the trauma from the fall.  While the Board has considered this evidence, the Board ultimately finds that this opinion is not persuasive with regard to relating a current neurologic or psychiatric disability to service for several reasons.  Specifically, this physician did not indicate that he reviewed the Veteran's entire claims file, to include the Veteran's service treatment records, in rendering this opinion.  This is important here, where the psychiatric and neurologic evaluations done within a few months and then three years after the fall were both normal.  Moreover, the examiner did not discuss the absence of related complaints or treatment from 1953 to 1970.  Finally, the Board notes that Dr. Pattaniak specializes in family medicine and has provided no information indicating that he has any specialized knowledge pertaining to psychiatric or neurologic disabilities.  

To the contrary, the June 2015 VA examiner is a licensed psychologist, who reviewed the entire claims folder, discussed the Veteran's entire medical history in detail, considered all the medical evidence of record, and provided a detailed rationale for the opinion that it is highly unlikely that the Veteran's reported symptoms are due to his reported TBI, and that the Veteran has an unspecified anxiety disorder and unspecified depressive disorder that are less likely as not caused by military service, including the alleged incident of TBI when the Veteran reports falling from the bridge on the ship in 1953.  As such, the Board finds the June 2015 VA opinion is the most probative medical evidence of record on the matter.  There is no probative medical evidence to the contrary on this matter.


The Board notes the Veteran's assertions that he has residuals of a head injury due to a 1953 in-service fall.  With regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1337 (Fed. Cir. 2006).

Here, the Veteran's complaints as to duration of symptoms are certainly capable of lay observation, as are his assertions of suffering a fall during service.  However, the Board finds that the causes of his currently diagnosed psychiatric disorders are not capable of lay observation, as the Veteran does not have training in psychiatric or neurologic diseases.  As such, the Veteran's opinion is afforded little weight in the analysis of whether he has a current psychiatric or neurologic disease that is related to his in-service fall. 

By contrast, as discussed above, the medical professional who provided the June 2015 VA opinion reviewed the Veteran's VBMS file and offered opinions with supporting explanations as to why, in his medical judgment, the Veteran does not have a current neurologic or psychiatric disability, to include residuals of a head injury, as a result of his service.  As such, the Board places the most significant weight on the June 2015 medical opinion, which finds against service connection.  
Moreover, the Board specifically notes that the evidence of record does not reflect that the Veteran experiences residual headaches or a headache disability as a result of his in-service fall.  While the Veteran complained at the July 2010 VA examination of sharp headaches lasting several hours about 6 times per month, with tingling in the left fingers, this VA examiner concluded that there was no evidence of neurological deficit or pathology upon which to render a diagnosis.  Moreover, the June 2015 VA examiner specifically stated that the natural course of recovery from a mild TBI/concussion is a gradual reduction in symptoms, which happens over the course of several hours, days or a few weeks and rarely last months.  Symptoms do not worsen over time unless there is some other acute medical/neurological condition or co-existing psychological/psychiatric conditions.  New onset of symptoms more than one week after the event are not indicative of a TBI.  Similarly, a variable symptom course of worsening, improvement, worsening, improvement, etc. is inconsistent with TBI being a causative condition.  The examiner determined that, given that the reported accident was in 1953 and that he did not seek care until the 1970s, it is less likely as not that his conditions are related to the TBI.  Therefore, in light of these opinions, and as there is no medical evidence of headaches for several decades after service, the Veteran himself indicated that he did not begin seeking treatment for approximately 17 years after the in-service fall, and the Veteran does not have any medical training or expertise that would render him competent to link current headaches to an in-service fall in 1953, the Board finds that service connection cannot be granted specifically for headaches as part of residuals of an in-service head injury.  
 
In summary, the Board finds that the most probative medical evidence of record on the matter does not link residuals of a head injury to service, the Veteran is not competent to link such a claimed disorder to his active duty service, and the Veteran did not indicate that he sought post-service treatment for related complaints until 1970, 17 years after service.  As such, the Board finds that the preponderance of the evidence is against the claim for service connection for residuals of a head injury, and the benefit-of-the-doubt rule is not for application.  




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for residuals of a head injury is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


